Title: James Madison to John A. G. Davis, 29 September 1829
From: Madison, James
To: Davis, John A. G.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 29. 1829
                            
                        
                          
                        Yours of Augst. 21. came duly to hand, but I have delayed troubling you with the answer, till you should be
                            released from your co-operating task in preparing Mr. Jefferson’s works for the press. This I understand has now taken
                            place. I thank you, Sir, in the name of the Rector pro–tem as well as my own, for your obliging offer of service in the
                            discharge of our official duties. That of preparing the Report for the Literary Board will be particularly acceptable;
                            & I take the liberty of asking it from you. As the 2 last Sessions of the Visitors were during the actual
                            rectorship of Mr. Monroe, and the Report of their proceedings will bear date on the close of the last, when I was absent,
                            it would seem proper that it should be signed & transmitted by him. As it is probable we shall both be for some
                            time to come in Richmond it may be well to send it thither in a state to be signed by either should a question arise as to
                            the regular course. To save the trouble of copying I return the documents to accompany the Report, with a copy of the last
                            report to wch. the one now to be read embracing the proceedings of the intermediate session, may be adjusted. Accept
                            assurances of my cordial esteem & good wishes
                        
                            
                                J. M.
                            
                        
                    